United States Court of Appeals
                                                                                      Fifth Circuit
                     IN THE UNITED STATES COURT OF APPEALS
                                                                                   F I L E D
                                 FOR THE FIFTH CIRCUIT
                                 _____________________                            January 18, 2007

                                      No. 06-20726                             Charles R. Fulbruge III
                                 _____________________                                 Clerk

UNITED STATES OF AMERICA

                        Plaintiff - Appellee
                         v.
ADAN MUNOZ-TORRES, also known as Adrian Munoz, also known as
Adrian Munoz-Torrez, also known as Adan Munoz, also known as
Adrian Munoz-Torres
                        Defendant - Appellant

                           ---------------------
           Appeal from the United States District Court for the
                    Southern District of Texas, Houston
                           ---------------------
Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*


       IT IS ORDERED that appellant’s unopposed motion to summarily

affirm the U.S. District Court judgment in part is GRANTED.



       IT IS FURTHER ORDERED that appellant’s unopposed motion to

vacate the U.S. District Court judgment in part is GRANTED.



       IT IS FURTHER ORDERED that appellant’s unopposed motion to

remand case for resentencing in light of Lopez v. Gonzales is


       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
GRANTED.